Citation Nr: 0945678	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  96-37 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from December 1943 to May 
1946.  He died in June 1993.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that decision, the RO denied the 
appellant's claim for service connection for the cause of the 
Veteran's death.

In September 1998, the appellant and her daughter testified 
during a hearing before a decision review officer (DRO) at 
the RO; a transcript of that hearing is of record.

The Board remanded the claim in September 2000 and denied it 
in June 2004.  However, in a June 2004 Order, the United 
States Court of Appeals for Veterans Claims (the Court) 
vacated the Board's decision, and remanded the case to the 
Board.  The Board remanded the claim in January 2005.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The principal, and only, cause of the Veteran's death was 
lung cancer.

2.  The evidence is at least evenly balanced as to whether 
the Veteran participated in a radiation-risk activity, 
specifically, the occupation of Nagasaki between August 6, 
1945 and July 1, 1946.


CONCLUSION OF LAW

With reasonable doubt resolved in favor the appellant, the 
criteria for service connection for the cause of death have 
been met on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 
1112(c), 1113, 1310, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309(d), 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

However, as the Board is granting the appellant's claim for 
service connection for the cause of the Veteran's death, the 
claim is substantiated, and there are no further VCAA duties.  
Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

Analysis

Pursuant to 38 U.S.C. § 1310, DIC is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability.  See Hupp v. Nicholson, 21 Vet. App. 
342, 348 (2007), rev'd on other grounds sub nom. Hupp v. 
Shinseki, 329 Fed. Appx. 277 (2009).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  38 C.F.R. § 
3.312.  In this case, the death certificate reflects that the 
immediate, and only, cause of the Veteran's death was lung 
cancer.  In addition, in a June 1998 letter, the Chair of a 
VA Medical Center Hematology/ Oncology department wrote, 
"There should be no doubt that [the Veteran's] death was 
caused by cancer of the lung."

In this case, the Veteran was not in receipt of service 
connection for lung cancer, or any other disability, during 
his lifetime.  His claims for service connection had been 
denied, including Board denials of service connection for 
colon cancer due to radiation exposure in May 1984 and 
January 1992.  However, the appellant may establish service 
connection for the cause of the Veteran's death if his death 
was related to service, regardless of whether he sought or 
established service connection during his lifetime.  Hupp, 21 
Vet. App. at 352.  In determining whether the disability that 
resulted in the death of the veteran was the result of active 
service, the laws and regulations pertaining to basic service 
connection apply. 38 U.S.C.A. § 1310(a).  Thus, in this case, 
the appellant must establish that the lung cancer that caused 
the Veteran's death is related to service on a direct or 
presumptive basis.

The appellant's contentions in support of her claim are based 
on the theory that the Veteran's lung cancer was due to the 
Veteran's exposure to ionizing radiation during service.  
Most of the arguments advanced throughout the lengthy period 
of this appeal have focused on 38 C.F.R. § 3.311, pertaining 
to determinations of exposure and dose of radiation in claims 
based on exposure to ionizing radiation.  However, in its 
June 2004 Order, the Court vacated the Board's July 2002 
decision in part because it did not consider the potentially 
applicable regulation 38 C.F.R. § 3.309(d).  The Board has 
considered this regulation, and the statute which it 
implements, 38 U.S.C.A. § 1112(c), and concluded that service 
connection for the cause of the Veteran's death is warranted 
under these provisions, for the following reasons.

Under the applicable statute and regulation, certain listed 
diseases are presumptively service-connected if they become 
manifest in a radiation-exposed Veteran, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
met.  Cancer of the lung is one of the listed diseases.  See 
38 U.S.C.A. § 1112(c)(2)(T); 38 C.F.R. § 3.309(d)(2)(xx).  
See also 67 Fed. Reg. 3612 (Jan. 25, 2002) (amending 
regulation to include lung cancer effective March 26, 2002).  
A radiation-exposed Veteran is one who participated in a 
radiation-risk activity.  38 U.S.C.A. § 1112(c)(3)(A)(i); 
38 C.F.R. § 3.309(d)(3)(i).  A radiation-risk activity 
includes the occupation of Nagasaki from August 6, 1945 to 
July 1, 1946.  38 U.S.C.A. § 1112(c)(3)(B)(ii).  The 
appellant's primary contention in this regard is that the 
Veteran participated in the occupation of Nagasaki during the 
applicable time period.  If true, this would warrant service 
connection for lung cancer, unless the presumption of service 
connection for this disease was rebutted by evidence of an 
intercurrent cause of the disease.  38 C.F.R. §§ 3.307(d)(1), 
3.309(d)(1).

There is conflicting evidence as to whether the Veteran was 
in Nagasaki.  It is undisputed that the Veteran arrived in 
Sasebo, Japan, on October 8, 1945 aboard the merchant vessel, 
S.S. Mormac Wren, as part of Logistics Support Company No. 
75, that he was transferred to the U.S.S. ARD-22 on January 
8, 1946, and that he departed Sasebo for the U.S. on March 2, 
1946.

In support of the Veteran's contention are multiple lay 
statements.  These include several written statements of the 
Veteran, including in June 1982 and December 1990, in which 
he indicated that, while he was stationed in Sasebo, his 
unit, part of "CUB 18," worked in small groups in various 
cities, including Nagasaki.    There are also several letters 
from servicemen, including a Chief Petty Officer, who 
indicated that, while they were stationed in Sasebo or other 
cities, they performed various duties in Nagasaki.  These 
servicemen did not indicate that they witnessed the Veteran 
in Nagasaki.  There is also a May 1997 letter from the spouse 
of the Veteran's cousin, who indicated that her husband (a 
Veteran) wrote in a letter to her that his cousin visited him 
aboard a ship in Nagasaki harbor during the occupation.

The evidence that weighs against the appellant's contention 
that the Veteran was in Nagasaki includes letters from the 
Defense Nuclear Agency (DNA) and the Defense Threat Reduction 
Agency (DTRA).  The DNA and DTRA concluded that the available 
evidence did not confirm that the Veteran served in Nagasaki, 
and that it appeared that he came no closer than 30 miles to 
Nagasaki.  In response to the DNA's May 1990 finding that he 
was not in Nagasaki, the Veteran requested that personnel 
records including muster rolls for logistics support company 
No. 75.  In a January 1991 response to the Veteran, the DNA 
wrote that the muster rolls were not available and presumed 
destroyed.  The DNA did provide the Veteran with an operation 
report for the occupation of Japan by CUB 18, which included 
a report of logistic support company number 75.  On page 5 of 
this report, it was noted that one platoon was established at 
Sasebo and two others proceeded to Nagasaki, without 
specifying whether these platoons were from logistics support 
company No. 75.

The above evidence does not conclusively establish whether or 
not the Veteran participated in the occupation of Nagasaki.  
However, given that some records which could help answer this 
question were once in the hands of the government and are now 
presumed destroyed, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule where applicable.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
benefit-of-the-doubt rule provides that, where a reasonable 
doubt arises as to any point, such doubt is resolved in favor 
of the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 55-56.  
The Board has weighed the lay statements in support of the 
Veteran's claim as to whether he was in Nagasaki against the 
DNA and DTRA findings in light of these principles.

Lay witnesses are competent to testify as to their 
observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  The only witness to directly 
observe the Veteran's presence in Nagasaki was the Veteran 
himself.  As the Board stated in its May 1984 denial of the 
claim for service connection for colon cancer due to 
radiation exposure, "While his presence in the area of 
Nagasaki has not been officially confirmed, the Board sees no 
reason to doubt his recollections."  Board Decision, May 30, 
1984, at 5.  The general lay statements and the operation 
report indicate that it is quite possible that Naval 
personnel stationed in Sasebo served in the occupation of 
Nagasaki.  The statement of the spouse of the Veteran's 
cousin, although significantly removed from direct 
observation, nevertheless lends some support to his claim of 
being in Nagasaki.  On the other hand, while the DNA's and 
DTRA's conclusions are entitled to significant weight based 
on their expertise and careful review of the relevant 
evidence, they did not definitively state that the Veteran 
was not in Nagasaki; rather, they indicated that they could 
not confirm he was there.  The Board therefore concludes that 
the evidence as to whether the Veteran participated in the 
occupation of Nagasaki is approximately evenly balanced.  
Careful consideration of the benefit-of-the-doubt rule 
warrants the conclusion that a reasonable doubt has been 
raised as to this point, and this reasonable doubt must be 
resolved in favor of the appellant.  The Board therefore 
finds that the Veteran participated in the occupation of 
Nagasaki, a radiation-risk activity.

As the Veteran died of lung cancer and participated in a 
radiation-risk activity, the cause of his death is presumed 
to be related to service.  38 U.S.C.A. § 1112(c)(2)(T), 
(c)(3)(B)(ii); 38 C.F.R. § 3.309(d)(2)(xx), (d)(3)(ii)(B).  
As neither the death certificate nor any other evidence 
indicates that there was an intercurrent cause of the 
Veteran's lung cancer rebutting the presumption, such as a 
significant smoking history, the criteria for service 
connection for the cause of the Veteran's death have been met 
on a presumptive basis.

In reaching this determination, the Board is not holding that 
merely visiting the area constituted risk activity.  Rather, 
his participation in work details constituted part of the 
occupation.  Such service comes within the meaning of 
official military duties.


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


